Citation Nr: 0430010	
Decision Date: 11/08/04    Archive Date: 11/15/04

DOCKET NO.  02-20 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. H. Berke, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1955 to May 1958.

This claim is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied the above claim.  


FINDING OF FACT

A low back disorder did not have its onset during active 
service or result from disease or injury in service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a low 
back disorder are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  In this case, VA's duties have been fulfilled to the 
extent possible.  
 
Specifically, VA must inform the claimant about (1) the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) the information and evidence that 
VA will seek to provide; (3) the information and evidence he 
or she is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

VA satisfied the duty to notify by means of a letter to the 
veteran from the RO in May 2001.  The veteran was told of the 
requirements to establish a successful claim for service 
connection.  He was also advised of his and VA's respective 
duties and asked to submit information and/or evidence 
pertaining to the claim to the RO.  The content and timing of 
the May 2001 letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  See 
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 24, 
2004).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d) (2004).  In 
this case, the veteran's service records are not available 
and are presumed to have been lost due to a fire at the 
National Personnel Records Center.   The veteran testified 
that he received treatment for back problems within six 
months of his separation from service; however, he could not 
recall the doctor's name.  He also stated that Dr. Cowan, his 
family doctor from 1958 to 1977, was deceased.  The RO has 
obtained the veteran's VA and available post-service private 
medical records, as discussed below.  There is no indication 
of any additional relevant records that the RO failed to 
obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Here, the 
veteran was afforded a VA examination in October 2000.  

Accordingly, having determined that the duty to notify and 
assist has been satisfied to the extent possible, the Board 
turns to an evaluation of the veteran's claim on the merits.  


II.  Service connection

Service connection means that the facts, shown by the 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in active military 
service or, if pre-existing such service, was aggravated 
during service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2004).  

Establishing service connection requires medical evidence of 
a current disability; medical evidence or, in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002).

In September 2000, the veteran submitted a claim for service 
connection for a low back disorder.  In conjunction with his 
claim, including at his personal hearing at the RO, he stated 
that while in Korea in September 1957 his jeep was fired 
upon.  The vehicle was reportedly turned on its side, and he 
injured his back.  He reported the incident to his Major and 
was treated by a doctor covertly.  

Treatment records from Ottawa General Hospital show that the 
veteran was seen in September 1964 by H.K. Sutton, M.D. for a 
herniated disc.  It was noted that he was bowling when 
suddenly he was seized with a catch in his back.  The 
veteran's prior history was reported as essentially negative.  
He was diagnosed as having a herniated disc.  In April 1975, 
the veteran gave a history of chronic back problems for some 
years.  A myelogram revealed a herniated nucleus pulposus at 
L5-S1.  In March 1978, the veteran injured his back after 
falling from a ladder.  He gave a history of back surgery in 
1976.  The diagnosis was acute low back syndrome.

Treatment records from Methodist Medical Center reveal that 
the veteran underwent a lumbar laminectomy in May 1976 by 
L.B. Holden, M.D.  He gave a history of back pain for several 
months.  

In April 1992, the veteran was examined Joanne Pizzino, M.D. 
in conjunction with a claim for Social Security disability 
benefits.  He gave a history of back pain only since 1977 
when he suffered a trauma which caused his left shoulder to 
be pinned to his right thigh.  In February 1991, he 
reportedly slipped on the ice and had been suffering from 
severe pain since that time.  The report also referred to the 
veteran's service history, pointing out that he was in the 
U.S. Army from 1955 to 1958, without noting a history of an 
in-service back injury.  Dr. Pizzino diagnosed degenerative 
disc disease and spinal stenosis.  The veteran underwent 
additional surgery for a right herniated nucleus pulposus at 
L3-L4 in February and March 1997 by G. Danielson, M.D.

During an October 2000 VA examination, the veteran dated his 
low back symptoms to a jeep accident during active service.  
He said that it was painful for about two weeks and then got 
better; then sporadically it bothered him.  The veteran 
stated that he had surgery, first in Chicago by a private 
doctor.  A second operation was done in May 1977.  The 
veteran was diagnosed as having status post multiple 
operative procedures on the lumbar spine, primarily for 
discectomy.  The examiner stated that he was "of the opinion 
that  . . .  it is more likely that this is associated with 
the original injury to the lower back and that the more 
recent symptoms are associated with the repeat surgery."  
Additional VA medical records showed continued treatment for 
a low back disorder thereafter.

As noted above, the veteran's service records are not 
available and are presumed to have been lost due to a fire at 
the National Personnel Records Center.  The United States 
Court of Appeals for Veterans Claims (Court) has held that in 
cases where records once in the hands of the government are 
lost, there is a heightened obligation to explain the Board's 
findings and conclusions, and to consider carefully the 
benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991); 38 U.S.C.A. § 5107(b).  However, while 
there is a heightened obligation to explain the Board's 
findings and conclusions, there is not a lower standard for 
proving a claim for service connection.  See Russo v. Brown, 
9 Vet. App. 46, 51 (1996).  

Here, the veteran was first diagnosed as having a low back 
disorder in 1964, approximately six years following his 
separation from service.  The Board finds that the veteran's 
history of an in-service back injury is not believable, and 
that this brings into question any diagnosis of a low back 
disorder related to service.  See Cartright v. Derwinski, 2 
Vet. App. 24, 25 (1991) (holding that interest in the outcome 
of a proceeding may affect the credibility of testimony).  

Specifically, when examined for low back problems in 1964, 
1975, 1978, and 1992, despite providing detailed histories 
concerning prior back injuries and problems, the veteran made 
no mention of any injury to his back during active service.  
The treatment records for back problems prior to filing this 
claim for service connection in 2000 are uniform in lacking 
any mention of an in-service low back injury in the medical 
history the veteran provided contemporaneous with treatment.  
Accordingly, his allegations of an in-service back injury are 
not worthy of belief when viewed in the context of all the 
relevant evidence of record.  

In making this determination, the Board has considered 38 
U.S.C.A. § 1154(b), which provides that, for a veteran of 
combat, the Secretary shall accept as sufficient proof of 
service connection of any disease or injury alleged to have 
been incurred in or aggravated by combat service, 
satisfactory lay evidence of service incurrence or 
aggravation, if consistent with the circumstances, 
conditions, or hardships of such service, unless rebutted by 
clear and convincing evidence to the contrary.  However, the 
veteran is not a veteran of combat.  He served only during 
peace time, and his military occupational specialty was 
canvas and leather repairman.  Documents provided by the 
veteran also show that he was a qualified office machine 
serviceman and combination safe repairman.  Accordingly, the 
Board concludes that the provisions of 38 U.S.C.A. § 1154(b) 
do not apply to this case.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d) (2004).

Additionally, the lack of any documented treatment for the 
veteran's alleged back disorder for approximately six years 
after his separation from active service, despite complaints 
of continuing symptomatology, preponderate against a finding 
that he had a chronic low back disorder during service.  In 
rendering a determination on the merits of claim, the lack of 
evidence of treatment may bear on the credibility of the 
evidence of continuity.  Savage, 10 Vet. App. at 496.  In 
some cases such as this one, the absence of evidence is more 
weighty and persuasive and probative of certain facts than is 
the evidence that exists and what is said is less credible 
and significant than what is not said, the latter of which 
sometimes speaks volumes.

The Board also finds the October 2000 VA examiner's opinion 
linking the veteran's current back disorder to his active 
service to be unconvincing because it is premised on the 
assumption that the veteran suffered a back injury during 
service.  As noted above, this assumption is impeached by the 
lack of treatment until 1964, as well as the lack of any 
mention of an in-service back injury in the numerous post-
service records showing treatment for back problems.  The 
Board is not obligated to grant service connection on the 
basis of this examiner's statement.  The Court has held that 
"[t]he Board is not required to accept doctors' opinions 
that are based on the appellant's recitation of medical 
history."  Godfrey v. Brown, 8 Vet. App. 113, 121 (1995).  
This statement was clearly predicated on the veteran's self-
reported history of an in-service back injury, which the 
Board has found to lack credibility.

For the reasons and bases provided above, the Board concludes 
that the evidence in this case preponderates against the 
claim for service connection for a low back disorder.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 4.3 (2004).





ORDER

Entitlement to service connection for a low back disorder is 
denied.  



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



